Citation Nr: 1637791	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-35 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Eligibility to the Veterans Retraining Assistance Program while training at less than full time.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The RO in New York, New York currently has jurisdiction over the matter.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran indicated on his December 2013 substantive appeal (VA Form 9) that he desired a hearing to be held at the RO via videoconference.  A hearing was scheduled for August 2016 and a letter was sent informing him of the date, time, and location of the hearing.  However, the letter was sent to an outdated address and was returned as undeliverable.  Subsequently, VA determined an updated address for the Veteran.  The Veteran had good cause and was not at fault in failing to appear for his scheduled hearing.  See 38 C.F.R. § 20.702(c)(2).  Because the Veteran's request for a Board hearing to be held by videoconference was timely and there is good cause to reschedule, the undersigned grants a new hearing date.

Accordingly, the case is REMANDED for the following action:

Schedule a Board hearing for the Veteran to be held at the RO via videoconference.  Send a notification letter regarding the rescheduled hearing to the Veteran's updated address as it appears in VACOLS.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

